Citation Nr: 9905786	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  94-48 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating greater than the 
currently assigned 30 percent for a pilonidal cyst.

2. Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  

3. Entitlement to an earlier effective date for the grant of 
service connection for a pilonidal cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty for training from January 1957 
to July 1957.

This matter was last before the Board of Veterans' Appeals 
(Board) in June 1997, on appeal from rating decisions of the 
Winston-Salem, North Carolina
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 1997, the Board denied the appellant's claims of service 
connection for a back disability and for bronchitis.  The 
Board remanded the appellant's claims for an increased rating 
of his service-connected pilonidal cyst and for a total 
disability evaluation based upon individual unemployability 
for further development of the record and for readjudication.  

The Board has carefully reviewed all of the evidence of 
record, in particular that generated subsequent to its June 
1997 remand, and finds that the case is ready for  appellate 
review.    


FINDINGS OF FACT

1.  At its most severe, the appellant's service-connected 
pilonidal cyst is characterized by ulceration, extensive 
crusting and/or exfoliation and a repugnant odor.  

2.  The appellant is not unemployable solely as a result of 
his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for the 
service-connected pilonidal cyst have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 
(1998).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the severity of the service-
connected pilonidal cyst is greater than is contemplated by 
the currently assigned rating.  In his statement of August 
1996, he appellant argues that the pilonidal cyst is not a 
"dermatology problem," but that it should instead "stand 
alone as a medical infestation."  He further contends that 
his service-connected disability has rendered him totally 
disabled.  

The degree of impairment  resulting from a disability 
involves a factual determination of its severity.  Because 
the appellant's claim relative to a pilonidal cyst has been 
in continuous appellate status since service connection was 
granted for the disorder in April 1995 and the initial 
disability rating was assigned, the Board's inquiry must be 
upon all medical and lay evidence of record reflecting the 
severity of his disability since the submission of his claim.  
See Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999).

The determination of the appellant's disability is in turn 
determined through the application of a schedule of ratings, 
which is predicated upon the average impairment of earning 
capacity.  Separate diagnostic codes identify various 
disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 
Part 4 (1998).  Applicable regulation provides that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The appellant's claim for a total disability rating must be 
examined in light of VA's  established policy that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.   38 C.F.R. 
§ 4.16(b) (1998).  A finding of total disability is 
appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful 
occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (1998).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, the Board will 
briefly but separately review the factual evidence of record 
and analyze and discuss each of the appellant's claims.  





Entitlement to a disability rating greater than 30 percent 
for a pilonidal cyst

Factual Background

The evidence of record includes medical treatment notes 
authored by B.A., M.D., beginning in February 1991.  Dr. A.'s 
notes reflect that the severity of the appellant's disorder 
regularly increased and decreased in its severity.  For 
example, on February 1, 1991, Dr. A. recorded that the 
appellant experienced "pain and swelling since last night."  
Although the appellant was recorded as having improved 
symptoms until December 1991, at that time he reported having 
"a lot of pain" and he was prescribed sitz baths.  
Occasional drainage was then noted.  A few days later, the 
appellant reported to Dr. A. that he was "doing better, 
[with] much less pain."  The appellant reported still have a 
"fair amount of drainage."  On December 12, 1991, the 
appellant reported that he was not experiencing any pain in 
his pilonidal area, although some drainage continued.  Dr. A. 
noted that there was no evidence of reaccumulation.  

In April 1992, the appellant reported having increased pain 
and drainage of the cyst.  Dr. A. reported that the appellant 
had a "slowly resolving" abscess.  Dr. A.'s notes reflect 
that in June 1993, the appellant reported that he was "doing 
pretty well," and that he had one or two "flare ups" of 
the cyst, but that it had already improved prior to the time 
of the  appellant's appointment.  Dr. A. then opined that the 
appellant's disorder was "slowly improving."  From that 
time until March 1995, the appellant reported to Dr. A. that 
he was doing "fairly well," of pretty well with periods of 
drainage but not much pain.  In March 1995, the appellant 
stated that he had increased pain and drainage.  The 
treatment notes reflect the symptoms decreased in their 
severity until September 1995, when the pilonidal area again 
became painful with redness, induration and draining.    

Several statements are of record from friends and family 
members.  The appellant's spouse reported that she frequently 
had to clean and bandage the wound caused by the appellant's 
recurrent cyst.  The appellant's spouse also stated that the 
cyst was responsible for the appellant's legs weakness and 
total disability.  

Statements from O.S., S.J.G.C., A.K.M., D.F.M. reflect the 
makers' observations that prior to entering on active duty 
for training, the appellant had undergone treatment for the 
cyst.  The statements reflect that the cyst was non-
symptomatic at the time of the appellant's service entry, and 
that the appellant reported the cyst opened in basic 
training.  The statements further reflect that the appellant 
had periodic flare-ups since that time.  

At a February 1995 personal hearing before a hearing officer 
at the RO, the appellant submitted various medical records.  
In part, these reflect periodic treatment of the cyst from 
November 1964 to January 1968.   

The appellant underwent a VA physical examination in June 
1995.  A cystic lesion was noted under the base of the spine 
and pilonidal sinuses with a small amount of clear drainage 
from two sinuses near the base of the spine.  There were 
noted scars of the left buttock near the base of the spine 
resulting from incision and drainage of past abscesses.  Some 
tenderness to pressure was noted over these scars.  

A December 1995 letter is of record, authored by Dr. A.  The 
physician reports that the appellant had been under his care 
for at least 5 years because of pilonidal abscesses with 
multiple draining sites and a hidradenitis in his perineum 
and pubic area.  Dr. A. reported that the appellant required 
multiple drainages of these disorders and multiple rounds of 
antibiotics to maintain control of them.  Dr. A. further 
reported that these disorders would never be completely 
cured.    

During a May 1997 Board hearing before the undersigned Board 
Member, the appellant stated that he was in constant pain due 
to the pilonidal cyst.  He stated that he had periodic 
infection at least once per month.  He stated that he had 
pain down his waist from his legs downward.  Transcript (T 
3.).  He reported that he used Sitz baths to draw the 
infection to the surface.  (T. 5).  The appellant further 
stated that the progression of his pilonidal cyst has been 
such that his disorder could have changed into "something 
such as a tumor," but that he has not been informed of this 
possibility  by a medical professional.  (T. 9-10).  He 
further stated that a Dr. J. stated that his cyst should not 
be evaluated as eczema, because it was "too deep."  (T. 
12).  

Following the Board's June 1997 remand, updated VA medical 
records were received reflecting that in March 1996, the 
appellant was treated for rectal abscesses that would "come 
and go."  He was noted to have multiple draining sinuses and 
recurrent abscesses with multiple tracts and scar tissue.  

The appellant underwent a VA physical examination in March 
1998.  He was noted to have scarring from previous pilonidal 
cystectomy, and several scarred areas and multiple separate 
drainage sites.  Also noted below the rectum in the inguinal 
areas to the posterior buttocks were areas of hidradenitis 
suppurativa.  Drainage from the pilonidal area was minimal 
bust was assessed as very repugnant.  The examiner opined 
that the appellant had a recurrent pilonidal cysts with 
multiple drain areas; hidradenitis suppurativa involving both 
inguinal areas and the medial thigh areas; and a fissure in 
ano.  As to the latter disorders, the examiner opined that 
they were not connected to the pilonidal cysts.  Radiographic 
examination did not show evidence of osteomyelitis.   

Analysis

As a preliminary matter, the Board notes that the appellant 
has questioned the appropriateness of rating his disorder 
analogously to that of eczema under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998).  See 38 C.F.R. § 4.20 (1998).  
    
The Board's selection of a Diagnostic Code must be based upon 
all relevant data, to include the medical and lay evidence of 
record.  See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 
(1995); Butts v. Brown, 5 Vet. App. 532, 539 (1993).  Having 
considered the appellant's contention in light of the 
evidence of record, the Board finds no merit in the 
appellant's argument and is of the opinion that the disorder 
is most appropriately rated under the currently assigned 
Diagnostic Code.  

A separate Diagnostic Code has not been established for the 
appellant's disorder, a pilonidal cyst.  In this 
circumstance, applicable regulation provides that it is 
permissible to rate the disorder under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous. Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (1998).  

There is no evidence to support the appellant's assertion 
that the pilonidal cyst involves anything other than a 
recurrent dermatologic disorder.  The Board notes   that 
although the appellant has proffered such a theory, he 
admitted during the May 1997 Board hearing that he had not 
been informed of this possibility by a competent medical 
professional.  To the extent that the only suggestion that 
the appellant's diagnosed disorder is other than what it has 
ascertained by competent medical evidence to be, the 
appellant's surmise is not sufficient to call into question 
the repeated diagnoses of his disorder.  It is now well-
established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).       

Similarly, the appellant's report that his treating 
physician, Dr. J., had opined that   his cyst should not be 
evaluated as eczema because it was "too deep" does not call 
into question the validity of the diagnosis of a pilonidal 
cyst or its characterization for rating purposes as eczema.  
The selection of a Diagnostic Code is not a matter for 
medical personnel, VA or otherwise.  The appellant's account 
of what Dr. J. may have related regarding an administrative 
matter clearly outside the physician's expertise is at the 
outset irrelevant.  Moreover, the appellant's account of what 
he informed his physician regarding the rating of his 
disorder, and what Dr. J. told him from a medical perspective 
(i.e., that the disorder is "too deep" to be rated 
analogously to eczema) is simply too attenuated to accord it 
probative value.  See e.g., Carbino v. Gober, 10 Vet. App. 
507, 510 (1997).  

Indeed, a pilonidal cyst is not eczema.  However, the 
predominant and recurrent symptoms of the appellant's 
service-connected disorder involve ulceration, exudation, 
drainage, pain, and an repugnant odor.  Given these symptoms, 
the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7806 
appears to fall almost squarely within the evidence of 
record.  Osteomyelitis, a musculoskeletal disorder, has not 
been detected by competent medical scrutiny, and examination 
of the other dermatologic Diagnostic Codes do not lead to the 
conclusion that the appellant's disorder may be more 
favorably rated under any other provision.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 to 7819 (1998).  The Board 
will therefore continue to use Diagnostic Code 7806 as a 
basis for rating the appellant, with the understanding that 
his service-connected disability may not precisely match the 
Diagnostic Code. 38 C.F.R. § 4.21 (1997).

The Board notes that although the appellant has complained of 
resulting back and leg pain, no medical professional has 
attributed these symptoms to the appellant's service-
connected pilonidal cyst.  Indeed, the appellant was denied 
service connection for a back disability by Board decision 
dated in June 1997.

Examining the medical and lay evidence relative to the 
severity of the appellant's disorder in light of 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, the Board is of the opinion 
that a relative balance has been reached with regard the 
merits of the appellant's claim for a rating greater than 30 
percent.

The evidence of record shows that as the appellant's 
pilonidal cyst is subject to periodic exacerbations and 
remissions.  In these circumstances, the rating of the 
disability must account for the disorder at its most  active 
phase.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994); 
Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  
Examination of Dr. A.'s records and the lay evidence clearly 
reveal the varying severity of the appellant's disorder.  

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 38 
U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see Grantham v. 
Brown, 8 Vet. App. 228, 235 (1995); Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994). 

In the Board's view, the evidence can reasonably be 
interpreted as suggesting that a flare-up of the appellant's 
disorder at its most severe, albeit of short duration, is of 
such significant severity as to constitute the ulceration and 
repugnancy of odor that would warrant a 50 percent rating.  
The Board therefore finds that a state of relative equipoise 
has been reached in this case, and the benefit of the doubt 
rule is therefore applicable.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).

Finally with regard to the present issue, the Board notes 
that in June 1997, it directed that the appellant undergo a 
VA examination by a general surgeon, if available.  It is 
unclear whether the March 1998 VA examination was conducted 
by a general surgeon or by a dermatologist.  The RO provided 
no information relative to this matter.  However, having 
examined the medical report generated as a result of the June 
1997 remand (in particular the finding that osteomyelitis is 
not present) and in view of the Board's finding that the 
appellant is entitled to the maximum schedular rating for his 
disorder, the Board is of the opinion that further 
development of the evidence is unnecessary and would only 
serve to prolong the resolution of this claim.  Soyini v. 
Derwinski,1 Vet. App. 540, 545-546 (1991).     

The Board emphasizes in this regard that it has considered 
all of the evidence of record.  The Board finds that the 
inclusive evidence of record of this period warrants the 
assignment of the maximum schedular rating for the 
appellant's disorder, and will therefore grant a 50 percent 
rating for the dermatologic disorder.         

Entitlement to a total disability rating based upon 
individual unemployability

The appellant contends that the service-connected pilonidal 
cyst has rendered him totally disabled.  In his substantive 
appeal, the appellant argued that in 1987, he became 
"totally disabled, mainly due to this contention."  He 
argued that the cyst weakened his legs, and caused back 
spasms.  

Factual Background

In April 1985, the appellant was noted to have hemorrhoids 
and bronchitis.  In August 1985, the appellant was found to 
be morbidly obese and was depressed.  

On July 21, 1986, the appellant injured his back after 
attempting to pick up a bar of soap in the shower.  He 
reported that he felt something in his back "snap," and 
although he reported previous back pain his then current 
symptoms were of longer duration.  On this occasion, he also 
reported pain down to his knees in both legs.  A July 31, 
1986 treatment note reflects that the appellant was said to 
have "fully recovered."  

On November 6, 1987, the appellant reported that he was 
picking up a box out of the back of his truck, and felt his 
right arm "pop."  He was diagnosed to have right bicepital 
tendonitis.  

In December 1988, the appellant was treated for continuing 
bronchitis.  He was then reported as smoking a pack of 
cigarettes per day.  He was advised to stop smoking.  In 
December 1989, the appellant again complained of low back 
pain.  His abdomen was reported as being protuberant and he 
was assessed as being obese.  The appellant was at that time 
still smoking cigarettes.  In December 1990, the appellant 
complained of a sore throat.  He had a "low grade" 
temperature.  Scattered wheezing was noted in his chest 
sounds.  The appellant was noted to weigh 254 pounds, and was 
"working on [a] disability appeal."  He was again advised 
to stop smoking. 

In April 1991, the appellant was still smoking.  He again 
complained of pain in the lower back and both legs.  He was 
again noted to be "morbidly obese."  In December 1991, 
chronic obstructive pulmonary disease and acute bronchitis 
were diagnosed.  The appellant was again advised to stop 
smoking.  

In a March 1992 treatment note, the appellant was noted to 
have non-insulin-dependent diabetes mellitus, chronic 
obstructive pulmonary disease, and obesity.  He was reported 
to be smoking about 10 cigarettes per day.  He was advised to 
lose weight, exercise, and was again advised to stop smoking.  
However, a June 1992 treatment note reflects that the 
appellant was still smoking.  The appellant was noted to be 
having sleep apnea.  An examiner noted that the appellant 
displayed "no insight or motivation."  In September 1992, 
the appellant was reported to be smoking about 17 cigarettes 
per day.  His prior diagnoses were confirmed.  

In February 1993, the appellant continued to complain of back 
pain, bronchitis, and difficulty walking.  He was also 
diagnosed to have a urinary tract infection.  He was recorded 
to weigh 252 pounds.  He was again advised to stop smoking.  
He previous diagnoses were again confirmed in September and 
December 1993.  

In January 1994, the appellant was noted to weigh 254 pounds.  
He complained of increased wheezing, a productive cough, and 
an inability to stay awake.  He was advised to lose weight 
and stop smoking in February and in May 1994.

In December 1993, radiographic studies revealed that the 
appellant had degenerative changes of the thoracic spine and 
fibrosis.    

At a February 1995 personal hearing before a hearing officer 
at the RO, the appellant stated that he became totally 
disabled in 1987 because he could no longer stand or sit.  He 
stated that the Social Security Administration found him to 
be totally disabled "because of [his] injuries in the 
military service along with the additional arthritis."  He 
stated that his lack of inactivity "could have contributed" 
to his heart trouble."   (Transcript [ hereafter T.], 7).  

At the hearing, the appellant submitted duplicate copies of 
medical records already on file, and medical records authored 
by J.S.G., M.D.  In part, these reflect that the appellant 
complained of neck pain in August 1969 after sustaining a 
"whiplash" injury in a June 1969 car accident.  He also 
complained of numbness of the fingers of the left hand and 
left lower arm, as well as a "burning sensation" in the 
back of his neck.

In June 1995, the decision of the Social Security 
Administration (SSA) pertaining to the appellant's disability 
award was received.  It reflects that in August 1990, the 
appellant was found to be "disabled" within the SSA's 
operative statutes and regulations, effective in December 
1987.  The SSA Administrative Law Judge (ALJ) noted that he 
found the appellant to be disabled because he:

". . . stopped work in 1987 due to 
complaints of pain in his shoulders, low 
back pain, knees and ankles.  In 1955 he 
was in an automobile accident and was in 
traction for a week.  However, he 
subsequently had minimal problems with 
his back until December 1987, at which 
time the pain was so bad that he could 
only stand for about 20 minutes at a time 
or sit for two hours at a time."

The ALJ further noted that the appellant underwent a medical 
evaluation in December 1989, and that the appellant reported 
being able to stand for 20 minutes at a time, sit for two 
hours and lie down for four hours at a time.  The appellant 
then also reported that he frequently awakened due to pain 
and that he was extremely stiff when he awakened.  The ALJ 
further noted that the appellant had reported to the examiner 
that "his low back pain had caused him to be bedridden on at 
least two occasions," and that the appellant had difficulty 
dressing and tying his shoes.  

To the extent that the appellant's service-connected 
pilonidal cyst was noted, the ALJ observed that the December 
1989 examiner recorded "multiple sinus tracks in the 
cleavage between the [appellant's] buttocks and on the left 
buttock, which [was] the result of intermittent problems with 
bloody drainage from the [appellant's] pilonidal cyst.  
Although there was no obvious drainage at the [then] present 
time, it was evidence offensive odor was from this area."  
The examining physician further reported that the sinus 
tracts from the cysts could not be corrected and that the 
drainage and foul odor would be an ongoing problem.

In sum, the ALJ found that the appellant had "severe chronic 
obstructive and restrictive lung disease, osteoarthritis, 
pilonidal cyst and obesity."  

In a March 1996 VA nursing evaluation report, the appellant 
reported having a history of heart disease, lung disease, 
rectal surgery, two angioplasty surgical procedures, hearing 
impairment, sight impairment, and that he was smoking two 
packs of cigarettes per day.  

During the March 1998 VA dermatologic examination, the 
appellant was noted to have non-serve-connected 
arteriosclerotic heart disease and diabetes.  

Analysis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more.  38 C.F.R. § 
4.16(a)(1998). 

"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).  "Substantially 
gainful employment" is that employment "which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."  Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994). Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the appellant's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1998).

The central inquiry in the resolution of this issue involves 
the determination whether the appellant's service-connected 
disability, alone, is of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Non-service connected disabilities are not relevant 
to this determination.  See Pratt v. Derwinski, 3 Vet. App. 
269, 272 (1992).  

As a result of this decision, the appellant's pilonidal cyst, 
which is his sole service-connected disability, is rated as 
50 percent disabling.  The appellant's disability rating is 
clearly not within the schedular criteria for the assignment 
of a total disability rating based upon individual 
unemployability.  See 38 C.F.R. § 4.16(a)(1998). As a result, 
the Board must consider whether there are factors which would 
warrant the assignment of an extra-schedular evaluation.  
38 C.F.R. § 4.16(b) (1998).  

Having examined the evidence of record, the Board finds that 
referral of this matter for extraschedular consideration is 
not warranted. Assignment of a TDIU evaluation requires that 
the record reflect some factor that "takes the claimant's 
case outside the norm" of any other veteran rated at the 
same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  The question is whether the 
veteran is capable of performing the physical and mental 
tasks required of employment, not whether the veteran can 
find employment. Van Hoose, 4 Vet. App. at 363.

The Board notes that the appellant has argued that his 
service-connected dermatologic disorder was the basis for the 
SSA's determination that he was totally disabled.  However, a 
reading of the text of that agency's decision makes clear 
that the appellant's pilonidal cyst was but one disorder that 
was considered by the agency.  The Board finds the 
determinations of the SSA particularly probative in this 
regard, as its specific focus was whether the appellant was 
disabled and was unable to work.

In his decision, the SSA ALJ found that the appellant stopped 
work in 1987 "due to complaints of pain in his shoulders, 
low back pain, knees and ankles."  Examination of the ALJ's 
decision makes clear that the appellant's non-service-
connected back disorder played a significant if not 
determinative role in the appellant's unemployability.  The 
ALJ noted that the appellant worked until December 1987, when 
some precipitating event caused his back pain to be severe 
enough so as to only enable him to stand for 20 minutes at a 
time or sit for two hours at a time.  The ALJ further clearly 
found probative medical evidence indicating that the 
appellant thereafter continually complained of back pain and 
stiffness; that he had been bedridden because of his back 
pain; and that because of the back pain he was unable to 
dress or tie his own shoes.  Significantly, the ALJ noted 
that the appellant had pain and limited motion of his neck, 
shoulders, and legs.   

The appellant's non-service-connected bronchitis also played 
a significant and obvious role in his unemployability.  The 
ALJ noted that the appellant reported having difficulty 
breathing beginning about 2 years prior to the examination, 
and that because of the appellant's non-service-connected 
respiratory disorder, the appellant had difficulty climbing 
stairs and walking.  Similarly, the appellant's obesity 
caused him to move "very slowly."      

To the extent that the ALJ noted the appellant's service-
connected pilonidal cyst, he did so by observing that the 
medical evidence indicated that there existed an offensive 
odor from this disability; multiple sinus tracks, and a 
history of intermittent drainage.   

In sum, there is overwhelming evidence of record that the 
appellant has long-standing non-service-connected 
musculoskeletal and respiratory disorders that have been held 
be totally disabling without regard to his service-connected 
disorder.  With regard to the latter, there has been adduced 
no further evidence indicating that the appellant's service-
connected pilonidal cyst has rendered him totally 
unemployable since the 1990 determination of the SSA ALJ.  
See Herlehy v. West, 11 Vet. App. 448 (1998).  With regard to 
the appellant's service-connected disorders, the evidence of 
record does not suggest that the appellant's overall 
disability is "outside the norm" of any other veteran rated 
at the same level. Van Hoose,  4 Vet. App. at 363.  His 
service-connected disorder does not by itself render him 
incapable of performing employment.  

In essence, the only evidence of record which supports the 
appellant's contention is his own statement to that effect.  
The objective evidence of record, medical and other, points 
to non service-connected causes as being chiefly responsible 
for his unemployability.  For the reasons and bases stated 
above, the Board concludes that the preponderance of the 
evidence is against the appellant's claim.  The benefit 
sought on appeal is accordingly denied.

  
ORDER

A 50 percent rating for a pilonidal cyst is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.

A total disability rating based upon individual 
unemployability is denied.



REMAND

Entitlement to an earlier effective date for the grant of 
service connection for a pilonidal cyst

The Board notes that in January 1961, the appellant first 
claimed service connection for aggravation of a pilonidal 
cyst that had preexisted his active duty for training.  By 
rating decision dated in February 1962, service connection 
was denied.  The appellant's VA claims folder contains a copy 
of the February 1962 letter advising the appellant of the 
denial of his claim, including the pre-printed advisement 
that the appellant had the right to appeal the decision to 
the Board.   Examination of the claims folder reveals that 
the appellant did not then challenge the February 1962 rating 
decision.  

In May 1994, the appellant claimed service connection for a 
back and respiratory disability.  In due course of the 
development of these claims, it was ascertained that the 
appellant was also seeking to reopen his previously denied 
claim of entitlement to service connection for aggravation of 
the pilonidal cyst.  In April 1995, service connection was 
granted for this disorder, effective in May 1994, the date of 
the appellant's attempt to reopen his previously denied 
claim.  

By statement received in June 1997, the appellant stated that 
he desired to "amend his appeal" and seek an earlier 
effective date of service connection for the pilonidal cyst.  
By letter dated in August 1997, the RO informed the appellant 
that because he then was seeking to disagree with the RO's 
August 1995 establishment of the effective date, his notice 
of disagreement as to the effective date was not timely.   
In September 1997, the appellant filed a notice of 
disagreement with the RO's determination.  Examination of the 
claims folder reveals that a Statement of the Case has not 
been issued as to the denial of an earlier effective date.  

The principal effect of the filing of a notice of 
disagreement is to place the issue contested under appellate 
review.  See e.g. Prenzler v. Derwinski, 928 F.2d 392, 394 
(Fed.Cir. 1991); Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995); Hauck v. Brown, 6 Vet. App. 518, 519 (1994); Stokes 
v. Derwinski, 1 Vet. App. 201, 203 (1991); 38 C.F.R. § 
20.201.  Because the appellant's claim for an earlier 
effective date was placed in appellate status by the filing 
of a notice of disagreement, and appellate proceedings were 
not instituted by the RO, a remand of the issue is mandated.  
Godfrey, 7 Vet. App. at 409.  

Accordingly, the appellant's claim for an earlier effective 
date of service connection for a pilonidal cyst is REMANDED 
to the RO for the following action:

The RO should take appropriate steps to 
develop the appellant's claim of 
entitlement to an earlier effective date 
for service connection for a pilonidal 
cyst.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.

While this case is in remand status, the appellant and his 
representative may submit additional evidence and argument on 
the appealed issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


.





 Department of Veterans Affairs

